 Case 7:20-cv-00369-EKD Document 26 Filed 05/21/21 Page 1 of 1 Pageid#: 147




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

MAYRA BETH STUMP,                           )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )       Case No. 7:20cv00369
                                            )
ROBERT WILKIE, SECRETARY,                   )       By: Elizabeth K. Dillon
DEPARTMENT OF VETERANS                      )           United States District Judge
AFFAIRS,                                    )
                                            )
             Defendant.                     )

                                           ORDER

      In accordance with the memorandum opinion entered this day, it is hereby ORDERED

that defendant’s motion to dismiss (Dkt. No. 13) is GRANTED. This case is DISMISSED

WITH PREJUDICE and STRUCK from the court’s active docket.

      The clerk shall provide a copy of this order and the opinion to all counsel of record.

      Entered: May 21, 2021.

                                            /s/ Elizabeth K. Dillon
                                            Elizabeth K. Dillon
                                            United States District Judge
